        Case 5:20-cv-00453-MTT Document 108 Filed 07/06/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


ASHLEY DIAMOND,

                              Plaintiff,

              v.                                            No. 5:20-cv-00453-MTT

TIMOTHY WARD, et al.,

                              Defendants.


       JOINT MOTION OF THE PARTIES TO AMEND SCHEDULING ORDER

       Pursuant to Rule 16(b)(4) of the Federal Rules of Civil Procedure, the Parties jointly move

to amend the scheduling order dated April 8, 2021 as set forth below. As set out at the status

conference held June 8, 202, the Parties agreed that Defendants would file a Certificate of

Completion (“Certificate”) confirming that production of outstanding discovery requests in

connection with preliminary motions filed on April 9, 2021 is complete and agreed upon the

following amended schedule:

       1) Plaintiff’s Expert Disclosure and Motions to Amend the Pleadings or to Join Parties

          (formerly due July 6, 2021) is now due 30 days from the filing of the Certificate;

       2) Defendant’s Expert Disclosure (formerly due September 3, 2021) is now due 90 days

          from the filing of the Certificate; and

       3) Supplemental Expert Disclosure (formerly due October 4, 2021) is now due 120 days

          from the filing of the Certificate.



       Respectfully submitted.




                                                1
        Case 5:20-cv-00453-MTT Document 108 Filed 07/06/21 Page 2 of 3




July 6, 2021                          /s/ Elizabeth Littrell
                                      Elizabeth Littrell, Ga. Bar No. 454949
                                      Southern Poverty Law Center
                                      P.O. Box 1287
                                      Decatur, GA 30031
                                      Phone: (404) 221-5876
                                      Fax: (404) 221-5857
                                      Email: beth.littrell@splcenter.org

                                      Scott D. McCoy*
                                      Southern Poverty Law Center
                                      P.O. Box 10788
                                      Tallahassee, FL 32302
                                      Phone: (334) 224-4309
                                      Email: scott.mccoy@splcenter.org

                                      Maya G. Rajaratnam*
                                      Southern Poverty Law Center
                                      400 Washington Avenue
                                      Montgomery, AL 36104
                                      Phone: (334) 956-8307
                                      Fax: (334) 956-8481
                                      Email: maya.rajaratnam@splcenter.org

                                      A. Chinyere Ezie*
                                      Center for Constitutional Rights
                                      666 Broadway, 7th Floor
                                      New York, NY 10012
                                      Phone/Fax: (212) 614-6467
                                      Email: cezie@ccrjustice.org

                                      Counsel for Plaintiff Ashley Diamond
                                      *
                                          Admitted Pro Hac Vice




                                      2
        Case 5:20-cv-00453-MTT Document 108 Filed 07/06/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that, on this date, the foregoing document and all attachments were served

on all counsel of record through the Court’s CM/ECF system.

                                                /s/ Elizabeth Littrell
                                                Elizabeth “Beth” Littrell

                                                Counsel for Plaintiff Ashley Diamond




                                                3
